Citation Nr: 1418797	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)).

(Pursuant to BVA Directive 8430, the Veteran's claims for service connection for type 2 diabetes mellitus, residuals of a stroke, prostate cancer, and an acquired psychiatric disorder, including posttraumatic stress disorder, will be the subject of a separate remand)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  In June 2012, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to Non-Contributory VEAP under Section 901 and Section 903, apparently because he believes his branch of service paid contribution into his VEAP.  He has also asserted that he served with the Army Reserves, and the National Guard, both in Illinois, from June 1981 to September 1984, and from June 1985 to June 1990, respectively.

In June 2012, the Board remanded this claim.  The Board directed that the NPRC and the Office of the Adjutant General for Illinois be contacted to confirm all of the Veteran's dates of active duty and reserve component service with the United States Marine Corps, the Army Reserves, and the Illinois Army National Guard, that the
Veteran be contacted and requested to provide VA with any evidence that he may have to show that his branch paid contributions into his VEAP, and to obtain the Veteran's VEAP contribution and banking records, and the Department of Defense Data record.  Following this development, the Board directed that the Veteran's claim be readjudicated, considering both VEAP and Non-Contributory VEAP.

A review of an October 2013 decision of the U.S. Court of Appeals for Veterans Claims (Court) shows that it essentially disagreed with the Board's determination concerning other claims currently on appeal (which are the subject of a separate remand), and that the Court remanded these claims for readjudication.  The Court stated that with regard to the issue of entitlement to educational assistance under Chapter 32, Title 38, United States Code (VEAP) (which was the subject of a separate June 2012 remand), that it had dismissed the appeal.  

This claim was most recently adjudicated over four years ago, in July 2009.  See statement of the case, dated in July 2009.  Subsequent to that time, a great deal of evidence has been added to the claims file that is unaccompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Furthermore, it does not appear that the RO has completed the Board's June 2012 remand instructions.  Under the circumstances, on remand, the claim for educational assistance under Chapter 32, Title 38, United States Code (VEAP), should be readjudicated following completion of the Board's June 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

After ensuring that all development outlined by the Board in its June 2012 remand has been completed as to the claim for educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program, readjudicate the claim, to include consideration of all evidence received after the July 2009 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



